DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 (Currently amended)

Claim Objection
Claims 1, 3, 4 and 14 are objected to because of the following informalities:
Claim 1, line 26, the recitation “a charging profile” should be -- the charging profile
Claim 3, line 5, the recitation “said time slot” should be -- said charging time slot
Claim 4, lines 2-3, the recitation “a coordinated optimization phase and having a charging profile” should be -- the coordinated optimization phase and having the charging profile
Claim 4, line 4, the recitation “the start time” should be -- a start time
Claim 14, line 27, the recitation “a charging profile” should be -- the charging profile
Appropriate correction is required.

Claim Interpretation - 35 USC § 112

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Regarding claims 1 and 14, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1, line 1, the recitation of “a system for charging electric vehicles” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “charging electric vehicles” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 limitation “a system for charging electric vehicles” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Similarly, claim 14, lines 1-2, the recitation of “charging a plurality of electric vehicles by means of a system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “charging a plurality of electric vehicles” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “charging a plurality of electric vehicles” function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 limitation “charging a plurality of electric vehicles by means of a system” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a charging system/charging station(s)/charger connected to a power supply grid and servers/data centers via 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, lines 10 and 26, it is not clear if the recitation “a charging profile” of “an optimization module configured to construct a charging profile” is different from the recitation “a charging profile” of “each charging device involved constructs a charging profile”. Thus the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitations means the same charging profile.
Regarding claim 1, last 3 lines, it is not clear if the recitation “said status data of the electric power supply grid” is different from the recitation “a status of the grid”. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitations means the same grid status. Similar issue on claim 2.
Claims 2-13 are rejected under 112(b) because they are dependent of claim 1 and inherit the deficiencies of claim 1.
Regarding claim 2, last line, it is not clear if the recitation “a time interval preceding said given moment” is different from the recitation “at least one time interval preceding said given moment” of claim 1, last line. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitations means the same “time interval preceding said given moment”.
Regarding claim 14, lines 10-11 and 27, it is not clear if the recitation “a charging profile” of “an optimization module configured to construct a charging profile” is different from the recitation “a charging profile” of “each charging device involved constructs a 
Regarding claim 14, last 3 lines, it is not clear if the recitation “said status data of the electric power supply grid” is different from the recitation “a status of the grid”. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets the above recitations means the same grid status. 
 Claim 15 is rejected under 112(b) because it is dependent of claim 14 and inherits the deficiencies of claim 14.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miftakhov (U.S. 2016/0257214), in view of Gadh (U.S. 2014/0203077) and further in view of Forbes (U.S. 2014/0018969).

Regarding claim 1, Miftakhov teaches a system (abstract, lines 1-3; [0002]) for charging electric vehicles (180, Fig. 1; [0080]), the system comprising:
a plurality of charging devices (150, Fig. 1; [0069] [0052] [0053], including charging heads [0089]; or EVSE [0003]) respectively adapted to supply regulated electric power ([0172]) in order to charge at least one electric vehicle (180, Fig. 1; [0080]) with electrical energy, the charging devices (150, Fig. 1; [0069] [0052] [0053]) being intended to be connected to an electric power supply grid (electrical grid, Fig. 1),
each charging device (150, Fig. 1; [0069] [0052] [0053]) being intended to be connected to said grid (electrical grid, Fig. 1) via a point of delivery (point at connection of 120 and 110 via 195, Fig. 1; [0082] [0012]) from which the charging device is configured to draw electrical energy in order to supply said regulated electric power ([0172]), 
each charging device (150, Fig. 1; [0069] [0052] [0053]) comprising:
an optimization module ([0052] [0053] [0057]) configured to construct ([0052] [0053] [0057]) a charging profile ([0100] [0152] [0154]) associated with a charging time slot ([0022] [0026] [0154]) and representative of 
a first charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) suitable for being supplied by the charging device (150, Fig. 1; [0069] [0089]) during said charging time slot ([0005] [0026] [0154]) in order to charge the electric vehicle (180, Fig. 1), and

a first mode of operation (e.g., operation mode corresponding to balance of grid supply and load demand [0007]; frequency regulation [0006]) in which the regulation module ([0166] [0172]) is configured to regulate the electric power that is output in order to match said electric power to the first charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) during at least a portion of the associated charging time slot ([0005] [0026] [0154]), and
a second mode of operation ([0052] [0053]) (e.g., operation mode corresponding to imbalance of grid supply and load demand [0007]; operation mode corresponding to frequency regulation [0006]; down/up regulation [0129] [0166]; fully adjusted head level min/max current levels combined with predicted regulation demand for the most beneficial charge rate, [0172]) in which it is configured to regulate the electric power that is output in order to match it to a second charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]), 
a coordination device (master controller/server 140 and 120, 110, 130, Fig. 1, determined charging output, direct EV charging stations to vary charging load to EVs and to incorporate frequency response [0065]-[0067]; [0059], 110, 120, 130 meters reading of voltage/current frequency provided to charging stations via path 190, Fig. 1) for communicating with the charging devices (150, Fig. 1; [0069], including charging heads [0089]), the coordination device (140 and 120, 110, 130, Fig. 1) being suitable 
some or all of the charging devices (150, Fig. 1; [0069] [0052] [0053]) of said system and during which each charging device involved (150, Fig. 1; [0069] [0052] [0053]) a charging profile ([0100] [0152] [0154]) intended to be implemented in the first mode of operation (e.g., operation mode corresponding to balance of grid supply and load demand [0007]; frequency regulation [0006]) at least based on an individual charging data item ([0152] [0154] [0163]) generated by the corresponding optimization module ([0052] [0053] [0057]) at least from predictions ([0127] [0129] [0130]) of power consumption ([0007] [0012] [0141]) of other electrical equipment items (e.g., 160, Fig. 1; [0012]) connected to the corresponding point of delivery (point at connection of 120 and 110 via 195, Fig. 1; [0082] [0012]) for the charging time slot ([0005] [0026] [0154]), and 
on a coordination signal ([0111] [0118] [0127]) generated by the coordination device (140 and 120, 110, 130, Fig. 1) from individual charging data items ([0152] [0154] [0163]) generated by some or all of the charging devices involved (150, Fig. 1; [0069] [0052] [0053]), and 
triggering, a coordinated regulation phase ([0166] [0172]) involving some or all of the charging devices (150, Fig. 1; [0069] [0052] [0053]) of the system, during which the regulation module ([0166] [0172]) of each of said charging devices involved (150, Fig. 1; [0069] [0052] [0053]) in the coordinated regulation phase ([0166] [0172]) implements the second mode of operation (e.g., operation mode corresponding to imbalance of grid supply and load demand [0007]; operation mode corresponding to frequency regulation 
Miftakhov does not explicitly teach (each charging device involved) constructs (a charging profile).
Gadh teaches a system (abstract; [0061], regulate demand from grid, determine most efficient and economic charging operations; [0077]) for charging electric vehicles (66, Fig. 1; [0017] [0087]), the system comprising:
a plurality of charging devices (64, Fig. 1; [0017] [0077] [0087]) respectively adapted to supply regulated electric power ([0061] [0077]) in order to charge at least one electric vehicle (66, Fig. 1; [0017] [0087]) with electrical energy, the charging devices (64, Fig. 1; [0017] [0077] [0087]) being intended to be connected ([0077]) to an electric power supply grid (62, Fig. 1; [0061] [0076]),
each charging device (64, Fig. 1; [0017] [0077] [0087]) comprising:

a first charging power (corresponding to charging rate, charging current [0070]) suitable for being supplied by the charging device (64, Fig. 1; [0017] [0077] [0087]) during said charging time slot (48, Fig. 2; [0047] [0055] [0056]) in order to charge the electric vehicle (66, Fig. 1; [0017] [0087]), and
a regulation module ([0061] [0077]) for regulating the electric power supplied by the charging device (64, Fig. 1; [0017] [0077] [0087]), the regulation module comprising:
a first mode of operation (e.g., normal operation without power upload to grid from EVs [0013]) in which the regulation module ([0061] [0077]) is configured to regulate the electric power ([0061] [0077]) that is output in order to match said electric power to the first charging power (corresponding to charging rate, charging current [0070]) during at least a portion of the associated charging time slot (48, Fig. 2; [0047] [0055] [0056]), and
a second mode of operation (e.g., during peak power with power upload to grid from EVs [0013] [0077] [0076]) in which it is configured to regulate the electric power ([0061] [0077]) that is output in order to match it to a second charging power (corresponding to charging rate, charging current [0070]), 

triggering a coordinated optimization phase ([0016], charging system optimized for grid load; [0054] [0060], optimize charge schedule to minimize cost) involving a group of charging devices ([0075]) comprising 
some or all of the charging devices (64, Fig. 1; [0017] [0077] [0087]) of said system and during which each charging device involved constructs a charging profile ([0052] [0100]) (42, 46, Fig. 2; [0054] [0055] [0047]) intended to be implemented in the first mode of operation (e.g., normal operation without power upload to grid from EVs [0013]) at least based on an individual charging data item ([0069] [0100] [0061]) generated by the corresponding optimization module at least from predictions of power consumption ([0071] [0020] [0010]) including of other electrical equipment items [0010] [0015]) connected to the corresponding point of delivery (from 64 to 66, Fig. 2) for the charging time slot (48, Fig. 2; [0047] [0055] [0056]), and 
on a coordination signal (abstract) generated by the coordination device from individual charging data items ([0069] [0100] [0061]) generated by some or all of the charging devices involved (64, Fig. 1; [0017] [0077] [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (each charging device involved) constructs a charging profile of Gadh’s 
The combination does not clearly teach at a given moment; (made during at least one time interval) preceding said given moment.
Forbes teaches triggering, at a given moment (e.g., moment of grid regulation timing [0083], last 12 lines), a coordinated regulation phase ([0083]) involving some or all of the charging devices (charging station, Fig. 2; [0243]) of the system, during which the regulation module ([0083] [0028] [0030]) of each of said charging devices involved (charging station, Fig. 2; [0243]) in the coordinated regulation phase implements the second mode of operation (corresponding to the regulation phase [0083]), the corresponding second charging power (corresponding charging power for EV, Fig. 1 and 2) being determined at least from status data ([0033] [0083] [0096]) of the electric power supply grid (electric grid, Fig. 1) determined by the coordination device ([0028] [0083]) from measurements ([0036] [0061] [0091]), representative of a grid status ([0033] [0096]), made during at least one time interval (disclosed above by Miltakhov’s [0130] [0129] [0127]) preceding said given moment; power consumption data ([0190] [0192] [0193]) of other electrical equipment items ([0181] [0185]) connected to the corresponding point of delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at a given moment of Forbes’s into Miftakhov’s, in view of Gadh’s, in order 

Regarding claim 2, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein, during the coordinated regulation phase ([0166] [0172]) (or [0083]; Forbes), the charging devices involved (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) are configured to implement a collective sub-mode of operation (operation based on information of meters 110, 120, 130, Fig. 1; abstract) of the second mode of operation (e.g., operation mode corresponding to imbalance of grid supply and load demand [0007]; operation mode corresponding to frequency regulation [0006]; down/up regulation [0129] [0166]; fully adjusted head level min/max current levels combined with predicted regulation demand for the most beneficial charge rate, [0172]), 
the second mode of operation of the regulation module ([0166] [0172]) of each charging device (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) further having an individual sub-mode of operation (operation based on information of meters 110, 120, 130, Fig. 1; abstract) in which the second charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) is determined independently of said status data ([0111] [0118] [0127]) of the electric power supply grid (electrical grid, Fig. 1) determined by the coordination device (master controller/server 140 and 120, 110, 130, Fig. 1; [0062]) from measurements (110, 120, 130, Fig. 1; abstract), representative of a status of the 
Regarding claim 3, Miftakhov teaches the system according to claim 2, in view of Gadh and further in view of Forbes, wherein, in the individual sub-mode of operation (operation based on information of meters 110, 120, 130, Fig. 1; abstract), the regulation module ([0166] [0172]) is configured to determine the second charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) at least as a function (operation based on information of meters 110, 120, 130, Fig. 1; abstract) of: power consumption data ([0190] [0192] [0193]; Forbes) of other electrical equipment items ([0181] [0185]; Forbes) connected to the corresponding point of delivery, measured during said time slot ([0005] [0026] [0154]); and the first charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) of the charging profile ([0100] [0152] [0154]) (or [0052]; 42, 46, Fig. 2; [0054] [0055] [0047]; Gadh).
Regarding claim 4, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein, for the charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) involved in a coordinated optimization phase ([0052] [0053] [0057]) and having a charging profile ([0100] [0152] [0154]) (or [0052]; 42, 46, Fig. 2; [0054] [0055] [0047]; Gadh) in which the charging time slot ([0005] [0026] [0154]) (or 48, Fig. 2; [0047] [0055] [0056] ; Gadh) includes the start time (corresponding time that charging current applied [0052] [0053] [0057]) of the coordinated optimization phase ([0052] [0053] [0057]), the charging 
Regarding claim 5, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the optimization module ([0052] [0053] [0057]) of a charging device (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) is configured to determine the individual charging data item additionally at least from one among the following:
a charging behavior of an electrical energy storage device of the electric vehicle that the charging device is intended to charge,
an electrical energy requirement of the electrical energy storage device of the electric vehicle, for charging said electrical energy storage device,
an electricity pricing representative of a cost of the electrical energy to be supplied to the electrical energy storage device in order to charge it ([0054] [0055] [0060]; Gadh) (or [0243]; Forbes),
an electro technical behavior of an electrical protection device of the associated point of delivery,
a maximum electric power (fully adjusted head level min/max current levels combined with predicted regulation demand for the most beneficial charge rate, [0172]) that the charging device is rated to deliver ([0089]).
Regarding claim 6, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein, for the coordinated optimization phase ([0052] [0053] [0057]), each regulation module ([0166] [0172]) is configured to generate the charging profile ([0052] [0053] [0057]) at the end of an iterative process (the process to balance the imbalance power grid system [0007] during peak period; in which frequency regulation [0006]; regulation phase [0166] [0172] or [0083]; Forbes, for optimization [0052] [0053] [0057] of EVs charging current adjusted/reduced [0172] and/or power upload [0129] [0166] from the power storage devices/EVs battery. Therefore, temporary charging data due to adjusted/reduced EVs charging current [0052] [0053] [0057] and corresponding temporary signals [0111] [0118] [0127], Fig. 4 performed with steps or intermediate steps, e.g., Fig. 3 or Forbes’s Fig. 1 and 2, are applicable to the following claim 6 recitations that are handled by programming instructions executed by system  processor(s) and system memory(ies)) in which each intermediate step comprises generating a temporary individual charging data item ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh), sending said temporary individual charging data item to the coordination device (master controller/server 140 and 120, 110, 130, Fig. 1; [0062]), and receiving a temporary coordination signal ([0111] [0118] [0127]) generated by the coordination device based on the temporary individual charging data items ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh) from the various charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) involved, the temporary individual charging data item being constructed as an individual charging data item ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh) from the previous step updated based on the temporary coordination signal ([0111] [0118] [0127]) received 
Regarding claim 7, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the coordination device (master controller/server 140 and 120, 110, 130, Fig. 1; [0062]) is configured to generate the coordination signal ([0111] [0118] [0127]) at least from an estimate of the impact on the power grid ([0056]) of the individual charging data items ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh) of the charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) involved in the coordinated optimization phase ([0052] [0053] [0057]).
Regarding claim 8, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the coordination device (master controller/server 140 and 120, 110, 130, Fig. 1; [0062]) is configured to generate the coordination signal ([0111] [0118] [0127]) at least from the sum ([0052] [0053] [0141]) of the individual charging data items ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh).
Regarding claim 9, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein each individual charging data item ([0152] [0154] [0163]) (or [0069] [0100] [0061]; Gadh) is representative of a charging profile defining 
Regarding claim 10, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the coordination device (master controller/server 140 and 120, 110, 130, Fig. 1; [0062]) is configured to trigger the coordinated regulation phase ([0166] [0172]) (or [0083]; Forbes) in response to at least one condition being satisfied of which at least one condition concerns a comparison ([0007] [0141]) between a capacity of a region of the electric power supply grid ([0141]) (or [0045] [0108] [0109]; Fig. 8; Forbes) covering some or all of said power grid and a power consumption ([0007] [0012] [0141]) (or [0190] [0192] [0193]; Forbes) generated by the charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) and the other electrical equipment items (e.g., 160, Fig. 1; [0012]) (or [0181] [0185]; Forbes) connected to said region.
Regarding claim 11, Miftakhov teaches the system according to claim 10, in view of Gadh and further in view of Forbes, wherein the charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) intended to be involved in said coordinated regulation phase ([0166] [0172]) (or [0083]; Forbes) are those connected to said region ([0141]) (or [0045] [0108] [0109]; Forbes).
Regarding claim 12, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the coordination device (master 
Regarding claim 13, Miftakhov teaches the system according to claim 1, in view of Gadh and further in view of Forbes, wherein the coordination device (master controller/server 140; [0062] and associated 120+110+130, Fig. 1 [0063]-[0067]) comprises a plurality of coordination modules (140, 120, 130, 110, Fig. 1) respectively coupled to one of the charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) of the system, each coordination module being configured to communicate with the other charging devices (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) of the system and to supply the coordination signal ([0111] [0118] [0127]) to the charging device (150, Fig. 1; [0069] [0052] [0053]) (or 64, Fig. 1; [0017] [0077] [0087]; Gadh) with which it is associated.
Regarding claim 14, Miftakhov teaches a method for charging a plurality of electric vehicles (180, Fig. 1; [0080]) by means of a system (abstract, lines 1-3; [0002]) comprising:
a plurality of charging devices (150, Fig. 1; [0069] [0052] [0053], including charging heads [0089]; or EVSE [0003]) respectively adapted to supply regulated electric power ([0172]) in order to charge at least one electric vehicle (180, Fig. 1; [0080]) with electrical energy, the charging devices (150, Fig. 1; [0069] [0052] [0053]) being intended to be connected to an electric power supply grid (electrical grid, Fig. 1),

each charging device (150, Fig. 1; [0069] [0052] [0053]) comprising:
an optimization module ([0052] [0053] [0057]) configured to construct ([0052] [0053] [0057])
a first charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) suitable for being supplied by the charging device (150, Fig. 1; [0069] [0089]) during said charging time slot ([0005] [0026] [0154]) in order to charge the electric vehicle (180, Fig. 1), and
a regulation module ([0166] [0172]) for regulating the electric power supplied by the charging device (150, Fig. 1, [0069] [0089]), the regulation module comprising:
a first mode of operation (e.g., operation mode corresponding to balance of grid supply and load demand [0007]; frequency regulation [0006]) in which the regulation module ([0166] [0172]) is configured to regulate the electric power that is output in order to match said electric power to the first charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) during at least a portion of the associated charging time slot ([0005] [0026] [0154]), and

a coordination device (master controller/server 140 and 120, 110, 130, Fig. 1, determined charging output, direct EV charging stations to vary charging load to EVs and to incorporate frequency response [0065]-[0067]; [0059], 110, 120, 130 meters reading of voltage/current frequency provided to charging stations via path 190, Fig. 1) for communicating with the charging devices (150, Fig. 1; [0069], including charging heads [0089]), the method comprising:
performing a coordinated optimization phase ([0052] [0053] [0057]) involving a group of charging devices (150, Fig. 1; [0069] [0052] [0053]) comprising 
some or all of the charging devices (150, Fig. 1; [0069] [0052] [0053]) of said system and during which each charging device involved (150, Fig. 1; [0069] [0052] [0053]) a charging profile ([0100] [0152] [0154]) intended to be implemented in the first mode of operation (e.g., operation mode corresponding to balance of grid supply and load demand [0007]; frequency regulation [0006]) at least based on an individual charging data item ([0152] [0154] [0163]) generated by the corresponding optimization module ([0052] [0053] [0057]) at least from predictions ([0127] [0129] [0130]) of power 
on a coordination signal ([0111] [0118] [0127]) generated by the coordination device from individual charging data items ([0152] [0154] [0163]) generated by some or all of the charging devices involved (150, Fig. 1; [0069] [0052] [0053]), and 
performing, a coordinated regulation phase ([0166] [0172]) involving some or all of the charging devices (150, Fig. 1; [0069] [0052] [0053]) of the system, during which the regulation module ([0166] [0172]) of each of said charging devices involved (150, Fig. 1; [0069] [0052] [0053]) in the coordinated regulation phase ([0166] [0172]) implements the second mode of operation (e.g., operation mode corresponding to imbalance of grid supply and load demand [0007]; operation mode corresponding to frequency regulation [0006]; down/up regulation [0129] [0166]; fully adjusted head level min/max current levels combined with predicted regulation demand for the most beneficial charge rate, [0172]), the corresponding second charging power (corresponding to adjusted charging rates of each charging heads to optimize charging outcome [0089] [0047]) being determined at least from status data ([0111] [0118] [0127]) of the electric power supply grid (electrical grid, Fig. 1) determined by the coordination device (140 and 120, 110, 130, Fig. 1; abstract) from measurements (110, 120, 130, Fig. 1; abstract), representative of a grid status ([0111] [0118] [0127]), made during at least one time interval ([0130] [0129] [0127]).

Gadh teaches a system (abstract; [0061], regulate demand from grid, determine most efficient and economic charging operations; [0077]) for charging electric vehicles (66, Fig. 1; [0017] [0087]), the system comprising:
a plurality of charging devices (64, Fig. 1; [0017] [0077] [0087]) respectively adapted to supply regulated electric power ([0061] [0077]) in order to charge at least one electric vehicle (66, Fig. 1; [0017] [0087]) with electrical energy, the charging devices (64, Fig. 1; [0017] [0077] [0087]) being intended to be connected ([0077]) to an electric power supply grid (62, Fig. 1; [0061] [0076]),
each charging device (64, Fig. 1; [0017] [0077] [0087]) comprising:
an optimization module ([0016], charging system optimized for grid load; [0054] [0060], optimize charge schedule to minimize cost) configured to construct a charging profile (42, 46, Fig. 2; [0054] [0055] [0047]) associated with a charging time slot (48, Fig. 2; [0047] [0055] [0056]) and representative of 
a first charging power (corresponding to charging rate, charging current [0070]) suitable for being supplied by the charging device (64, Fig. 1; [0017] [0077] [0087]) during said charging time slot (48, Fig. 2; [0047] [0055] [0056]) in order to charge the electric vehicle (66, Fig. 1; [0017] [0087]), and

a first mode of operation (e.g., normal operation without power upload to grid from EVs [0013]) in which the regulation module ([0061] [0077]) is configured to regulate the electric power ([0061] [0077]) that is output in order to match said electric power to the first charging power (corresponding to charging rate, charging current [0070]) during at least a portion of the associated charging time slot (48, Fig. 2; [0047] [0055] [0056]), and
a second mode of operation (e.g., during peak power with power upload to grid from EVs [0013] [0077] [0076]) in which it is configured to regulate the electric power ([0061] [0077]) that is output in order to match it to a second charging power (corresponding to charging rate, charging current [0070]), 
a coordination device (command center 12, regulates demand from grid 62, Fig. 1; [0061]; wireless communication 56, Fig. 1; [0015], communication between charger and vehicle; network communication [0040]) for communicating with the charging devices (64, Fig. 1; [0017] [0077] [0087]), the coordination device being suitable for:
performing a coordinated optimization phase ([0016], charging system optimized for grid load; [0054] [0060], optimize charge schedule to minimize cost) involving a group of charging devices ([0075]) comprising 

on a coordination signal (abstract) generated by the coordination device from individual charging data items ([0069] [0100] [0061]) generated by some or all of the charging devices involved (64, Fig. 1; [0017] [0077] [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (each charging device involved) constructs a charging profile of Gadh’s into Miftakhov’s, in order to verify and to provide a means or user interface to input charging profile (46, Fig. 2, used for optimized charge schedule to minimize cost [0054] [0060]; Gadh) if the vehicle charging profile does not exist.
The combination does not clearly teach at a given moment; (made during at least one time interval) preceding said given moment.
Forbes teaches triggering, at a given moment (e.g., moment of grid regulation timing [0083], last 12 lines), a coordinated regulation phase ([0083]) involving some or all of the charging devices (charging station, Fig. 2; [0243]) of the system, during 
Regarding claim 15, Miftakhov teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions (inherent characteristic of master controller/server 140, Fig. 1; [0062]) (or [0081] [0083]; Gadh) for implementing the method according to claim 14, in view of Gadh and further in view of Forbes, when executed by a processor (inherent characteristic of master controller/server 140, Fig. 1; [0062]) (or [0080]; Gadh).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0204471 and U.S. 2011/0001356.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265. The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859